Citation Nr: 0920427	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic tinnitus.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
emphysema.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).

On May 26, 2005, the Board remanded this appeal for 
additional development.  The remand was based on the evidence 
of record in the claims folder.  It has been brought to the 
attention of the Board that prior to the adjudication of this 
claim, some of the documents concerning this appeal were 
misfiled and were not properly associated with the Veteran's 
claims folder.  The misfiled evidence includes VA records 
showing treatment for the disorders at issue, which was 
received at the RO prior to the Board's remand.  Because 
these documents were not in the Veteran's claims folder at 
the time of the Board's decision, the Veteran's due process 
rights were violated.

Accordingly, the May 26, 2005, Board remand that addressed 
the above-referenced issues, is vacated.


REMAND

As indicated above, there is evidence that is relevant to the 
Veteran's claim that was misfiled and not associated with the 
claims file at the time of the May 2005 Board remand.  In an 
April 2009 Informal Hearing Presentation, the Veteran's 
representative indicated that he did not waive review of this 
evidence.  Thus, the Veteran's claim must be remanded again 
to afford him proper due process.

The Board notes that the Veteran's claims were remanded in 
May 2005 in order for him to be provided with notice 
consistent with the VCAA, regarding his claims.  This must be 
accomplished on remand, along with a readjudication of the 
Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice under VCAA with regard to his 
claims of entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for chronic 
tinnitus, hypertension, asthma, and 
emphysema.

2.  Readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


